DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a first amplifier circuit comprising a first amplifier and a first positive feedback circuit, the first amplifier being configured to generate a first amplifier output voltage based on a first amplifier input voltage and a first feedback voltage, the first feedback voltage being generated based on a portion of the first amplifier output voltage and a portion of a second feedback voltage, and the first amplifier input voltage being generated based on a portion of a first output voltage at a first output node, the first positive feedback circuit being coupled to the first output node and a respective input of the first amplifier, and is configured to provide the portion of the first output voltage at the first output node; a second amplifier circuit comprising a second amplifier and a second positive feedback circuit, the second amplifier configured to generate a second amplifier output voltage based on a second amplifier input voltage and the second feedback voltage, the second feedback voltage being generated based on a portion of the second amplifier output voltage and a portion of the first feedback voltage, and the second amplifier input voltage being generated based on a portion of a second output voltage at a second output node, the second positive feedback circuit being coupled to the second output node and o a respective input of the second amplifier, and is configured to provide the portion of the second output voltage at the second output node” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 12-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “generating a first amplifier input voltage having a first voltage amplitude at a respective input of a first amplifier circuit, wherein the first amplifier input voltage is generated based on a portion of a first output voltage at a first output node, and wherein a first positive feedback circuit is coupled to the first output node and the respective input of the first amplifier circuit, and is configured to provide the portion of the first output voltage at the first output node; generating a second amplifier input voltage having a second voltage amplitude that is opposite of the first voltage amplitude at a respective input of a second amplifier circuit, wherein the second amplifier input voltage is generated based on a portion of a second output voltage at a second output node, and wherein a second positive feedback circuit is coupled to the second output node and the respective input of the second amplifier circuit, and is configured to provide the portion of the second output voltage at the second output node” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 16-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a first amplifier configured to generate a first amplifier output voltage based on a first amplifier input voltage and a first feedback voltage, the first feedback voltage being generated based on a portion of the first amplifier output voltage and a portion of a second feedback -8-Serial No. 16/847,017Docket No. NGES-028733 US PRI voltage, and the first amplifier input voltage being generated based on a portion of a first output voltage at a first output node; a first positive feedback circuit coupled to the first output node and a respective input of the first amplifier that is to receive the first amplifier input voltage, the first positive feedback circuit being configured to provide the portion of the first output voltage at the first output node; a second amplifier configured to generate a second amplifier output voltage based on a second amplifier input voltage and a second feedback voltage, the second feedback voltage being generated based on a portion of the second amplifier output voltage and a portion of the first feedback voltage, and the second amplifier input voltage being generated based on a portion of a second output voltage at a second output node; a second positive feedback circuit coupled to the second output node and a respective input of the second amplifier that is to receive the second amplifier input voltage, the second positive feedback circuit being configured to provide the portion of the second output voltage at the second output node” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843